Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 1 of 12




                  EXHIBIT C
             Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 2 of 12

                                                                                                                             USOO6725402B1

(12) United States Patent                                                                              (10) Patent No.:                    US 6,725,402 B1
       COSS, Jr. et al.                                                                                (45) Date of Patent:                                Apr. 20, 2004

(54) METHOD AND APPARATUS FOR FAULT                                                                         6,315,574 B1      11/2001 Kamieniecki et al. ........ 439/16
        DETECTION OF A PROCESSING TOOLAND                                                                   6,336,055 B1       1/2002 Cho ........................... 700/121
        CONTROL THEREOF USING AN ADVANCED                                                                   (See R :           (2:         y - - - - - - - - - - - - - - - - - - - - - 7A.
                                                                                                             2- - 12                         CI C all. . . . . . . . . . . .   - --
        PROCESS CONTROL (APC) FRAMEWORK                                                                     6,546,508 B1       4/2003 Sonderman et al. .......... 714/48
                                                                                                            6556,881. B1   4/2003 Miller ........................ 700/108
(75) Inventors: Elfido Coss, Jr., Austin, TX (US);                                                           2- - - 2    :
                      Qingsu Wang, Austin, TX (US);                                                         6,606,582 B1       8/2003 Brinkman et al. .......... 702/188
                      Terrence J. Riley, Austin, TX (US)                                                               FOREIGN PATENT DOCUMENTS
                                                                                                    WO                 WOO1/18623 A1      3/2001            ......... GOSB/19/418
(73) ASSignee: has Micro Devices, Inc., Austin,                                                     W.,                WO ES: A1          3.                 - - - - - - - - - SERE
                                                                                                                           OTHER PUBLICATIONS
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                                       International PCT Search Report dated July 3, 2001 (PCT/
                      U.S.C. 154(b) by 556 days.                                                    US01/21159; TT3217-PCT).
                                                                                                    * cited by examiner
(21) Appl. No.: 09/629,073                                                                          Primary Examiner Scott Baderman
 22) Filled:
(22)                ul. 31,
                  Jul.    31, 2000                                                                  ASSistant Examiner Anne L. Damiano
             7                                                                                      (74) Attorney, Agent, or Firm Williams, Morgan &
(51) Int. Cl.' ................................................. G06F 11/00                         AmerSon, P.C.
(52) U.S. Cl. ........................... 714/48; 700/109; 700/95;
                                                                         714/742                    (57)                        ABSTRACT
(58) Field of Search .............................. 714/4, 48, 742;                                 A method and apparatus for providing fault detection in an
                                     700/109,139, 95; 438/14                                        Advanced Process Control (APC) framework. A first inter
                                                                                                    face receives operational State data of a processing tool
(56)                      References Cited                                                          related to the manufacture of a processing piece. The State
                  U.S. PATENT DOCUMENTS                                                             data is Sent from the first interface to a fault detection unit.
                                                                                                    A fault detection unit determines if a fault condition exists
       5,661,669 A         8/1997 Mozumder et al. ......... 364/552                                 with the processing tool based upon the state data. A
       SSC A               4/1998 Berken et al - - - - - - - - - 3.Is                               predetermined action is performed on the processing tool in
            E. A : S. E. al.". 395/|S                                                               response to the presence of a fault condition. In accordance
       6.115.6 43 A        9/2000 Stine et all     - - - - - - - - - - - - - - - - -700/110         with one embodiment, the predetermined action is to shut
       6.161054A          12/2000 Rosenthalet al... 700/21                                          down the processing tool So as to prevent further production
       6,232,134 B1        5/2001 Farber et al. .................. 438/9                            of faulty wafers.
       6,263,255 B1        7/2001 Tan et al. ................... 700/121
       6,314,385 B1       11/2001 Kim et al. .................. 702/184                                                  17 Claims, 5 Drawing Sheets

                                                                                         FACTORY
                                                                                         CONTROL
                                                                                          SYSTEM
                                                                                              125




                                                                                                               DAA
                                                                                                            COLLECON
                                                                                                                 13




                                               SENSOR                                         APC FRAMEWORK
                                                 115                                                  135




                                                                                                     FAUL
                                                                                                       CTION
                                                                                                    SYSTEM
                                                                                                      120
    Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 3 of 12


U.S. Patent        Apr. 20, 2004      Sheet 1 of 5          US 6,725,402 B1


            1 OO
                                   FACTORY
                                   CONTROL
                                   SYSTEM
                                     125




                                                      DATA
                                                   COLLECTION
                                                      130




     SENSOR                         APC FRAMEWORK
      115                                    135




                                         FAULT
                                       DETECTION
                                           SYSTEM
                                             120




                                   Figure 1
    Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 4 of 12


U.S. Patent      Apr. 20, 2004    Sheet 2 of 5         US 6,725,402 B1




                                                              z?un61-I
    Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 5 of 12


U.S. Patent                                            US 6,725,402 B1




                                                            Infi!-
                                                            ©
                                                            £




                                       —\JOSNE
    Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 6 of 12


U.S. Patent       Apr. 20, 2004         Sheet 4 of 5        US 6,725,402 B1



        Obtain Operational Tool State Data of Processing Tool
                                  410




        Tool State Data is Received at El and Accumulated in
                        Data Collection Unit
                                  420



       Translate Tool State Data from a First Communications
       Protcol to a Second Communications Protocol in a Tool
                              Data File
                                  43O



        Send Tool Data File From Data Collection Unit to Fault
                          Detection System
                                  440



        Create MRF, MAF, TAF, and Compareto Fault Model
              Data to Determine Tool Health Data of the
                           Processing Tool
                                  450




                         Figure 4A
    Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 7 of 12


U.S. Patent       Apr. 20, 2004    Sheet 5 of 5          US 6,725,402 B1




        Forward Tool Health Data to Plan Executor of APC
                           FrameWOrk
                                  460



              Plan Executor of APC Framework inspects
                Tool Health Data for a Fault Condition
                                  470



          Plan Executor of APC Framework Performs a
        Predetermined Action Based Upon Results of Tool
                             Health Data
                                  480




                         Figure 4B
             Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 8 of 12


                                                     US 6,725,402 B1
                               1                                                                    2
    METHOD AND APPARATUS FOR FAULT                                      panying drawings, in which like reference numerals identify
   DETECTION OF A PROCESSING TOOLAND                                    like elements, and in which:
   CONTROL THEREOF USING AN ADVANCED                                      FIG. 1. illustrates a manufacturing System that includes a
     PROCESS CONTROL (APC) FRAMEWORK                                    fault detection system and Advanced Process Control (APC)
                                                                        framework for providing fault detection and control of a
         BACKGROUND OF THE INVENTION                                    processing tool in accordance with one embodiment;
  1. Field of the Invention                                               FIG. 2 depicts the detail of the fault detection system of
   This invention relates generally to Semiconductor fabri              FIG. 1;
cation technology, and, more particularly, to a method and                 FIG. 3 shows a more detailed perspective of the APC
apparatus for fault detection and control of a processing tool          framework of FIG. 1 for controlling the operation of the
using an Advanced Process Control (APC) framework.                      processing tool; and
   2. Description of the Related Art                                       FIGS. 4A and B show a process for providing fault
   There is a constant drive in the Semiconductor industry to           detection capability for the manufacturing system of FIG. 1
increase the quality, reliability, and throughput of integrated    15   and control thereof.
circuit devices Such as microprocessors, memory devices                   While the invention is susceptible to various modifica
and the like. This drive is fueled by consumer demands for              tions and alternative forms, specific embodiments thereof
higher quality computers and electronic devices that operate            have been shown by way of example in the drawings and are
more reliably.                                                          herein described in detail. It should be understood, however,
   These demands by the consumer have resulted in Some                  that the description herein of Specific embodiments is not
improvements in the manufacture of Semiconductor devices                intended to limit the invention to the particular forms
as well as in the manufacture of integrated circuit devices             disclosed, but on the contrary, the intention is to cover all
incorporating Such Semiconductor devices. Reducing                      modifications, equivalents, and alternatives falling within
defects in the manufacture of these devices lowers the cost             the Spirit and Scope of the invention as defined by the
of the devices themselves. Accordingly, the cost of the final      25   appended claims.
product incorporating these devices is also reduced, thus                         DETAILED DESCRIPTION OF SPECIFIC
providing inherent monetary benefits to both the consumer                                  EMBODIMENTS
and manufacturer.
  Although there has been an improvement in detecting                     Illustrative embodiments of the invention are described
faults associated with Semiconductor manufacturing                      below. In the interest of clarity, not all features of an actual
processes, one problem currently encountered by the Semi                implementation are described in this specification. It will of
conductor manufacturing industry is the delay in reporting              course be appreciated that in the development of any Such
these faults such that corrective measures can be imple                 actual embodiment, numerous implementation-specific
mented in a more expedient manner. As a result of this delay,      35
                                                                        decisions must be made to achieve the developerS Specific
Several faulty devices are produced, which undesirably                  goals, Such as compliance with System-related and busineSS
increases costs for the manufacturer and consumer.                      related constraints, which will vary from one implementa
   The present invention is directed to overcoming, or at               tion to another. Moreover, it will be appreciated that Such a
least reducing the effects of, one or more of the problems Set          development effort might be complex and time-consuming,
forth above.                                                            but would nevertheless be a routine undertaking for those of
                                                                   40
             SUMMARY OF THE INVENTION                                   ordinary skill in the art having the benefit of this disclosure.
   In one aspect of the present invention, a method is                     Turning now to the drawings, and Specifically referring to
provided for fault detection in a manufacturing process. The            FIG. 1, a system 100 for determining fault detection in a
method includes receiving at a first interface operational              Semiconductor fabrication proceSS based on process tool
State data of a processing tool related to the manufacture of      45   operational state data is provided. The system 100 includes
a processing piece. The State data is Sent from the first               a processing tool 105, which in the illustrated embodiment,
interface to a fault detection unit. It is determined if a fault        is in the form of Semiconductor fabrication equipment used
condition exists with the processing tool based upon the                to produce a processing piece, Such as a Silicon wafer. The
State data, and a predetermined action is performed on the              processing tool 105, in accordance with one embodiment, is
processing tool in response to the presence of a fault             50   an Applied Materials (AMAT) Rapid Thermal Processing
condition.                                                              (RTP) tool. It will be appreciated, however, that the pro
   In another aspect of the present invention, a System is              cessing tool 105 need not necessarily be limited to an AMAT
provided for fault detection in a manufacturing process. The            RTP tool, or even to a tool for processing silicon wafers, but
                                                                        could include other types of manufacturing equipment for
System includes a processing tool adapted to manufacture a              producing a variety of different types of commercial prod
processing piece and a first interface, coupled to the pro         55
cessing tool, which is adapted to receive operational State             ucts without departing from the Spirit and Scope of the
                                                                        present invention.
data of the processing tool related to the manufacture of the             The processing tool 105 is coupled to an equipment
processing piece. The System further includes a fault detec
tion unit adapted to determine if a fault condition exists with         interface (El) 110, which retrieves various tool state data
the processing tool based on the operational State data, and       60   from the tool 105, and communicates this data to a fault
a framework adapted to perform a predetermined action on                detection system 120 via the data collection unit 130 to
the processing tool in response to the presence of a fault              determine whether the tool 105 is experiencing a faulty
condition.                                                              operation. The tool State data may include, but is not
                                                                        necessarily limited to, temperature, preSSure, and gas flow
      BRIEF DESCRIPTION OF THE DRAWINGS                            65   measurements of the processing tool 105.
  The invention may be understood by reference to the                     An add-on Sensor 115 may also be coupled to the pro
following description taken in conjunction with the accom               cessing tool 105 to measure additional tool state data that is
            Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 9 of 12


                                                        US 6,725,402 B1
                                3                                                                       4
not ascertained by the tool 105 itself. For example, the                   processed by the tool 105 to fault model data, provided that
add-on sensor 115 may be used to determine whether the                     the data of the model reference file differs from the fault
Silicon wafer was produced within acceptable operational                   model data by a predetermined amount. The fault model data
limits by the tool 105. Such acceptable operational limits of              includes model reference files (MRFs) derived from the tool
the tool 105 may be to produce the wafer within a certain                  State data of other similar-type wafers, where it was previ
temperature range, for example. It will be appreciated,                    ously known that Such wafers that were processed by the
however, that the add-on sensor 115 may be used to record                  tool within acceptable operational limits.
various other operational State parameters, and, thus, need                   The types of faults that may be detected by the fault
not be limited to the aforementioned example.                              detection System 120 include processing and/or operational
   The sensor 115 may be embodied as a simple data                         faults in Silicon wafer fabrication. Examples of processing
acquisition program, Such as a C++ Standalone program                      faults may include, but are not necessarily limited to,
acquiring data from a thermocouple wire, for example.                      non-optimal preheating of the chamber, catastrophic failure
Alternatively, the sensor 115 may be embodied as a full                    where a broken wafer is detected, abnormal processed gas
fledged LABVIEWE) application, acquiring data through                      flow rate, temperature errors, temperature measurement
multiple transducers (not shown). It will further be appre            15   drifts, etc. Some examples of operational faults detected by
ciated that the sensor 115 need not be used at all, and the                the fault detection system 120 may include interrupted/
fault detection system 120 could rely solely upon the tool                 resumed processing, no wafer Sleuth or improper wafer
state data forwarded from the equipment interface 110. If                  sleuth prior to Rapid Thermal Anneal (RTA), etc.
used, however, the sensor 115 forwards the additional tool                   The fault detection system 120, upon evaluating the
state data to the fault detection system 120 for analysis.                 model reference file (MRF) 210 for the wafer currently
   A factory control system 125, such as WorkStream, for                   being processed by the tool 105, sends the results of poten
example, provides overall program control of the Semicon                   tial faults and/or proper operation of the tool 105 in the form
ductor fabrication process performed by the system 100. The                of tool “health” data to the Advanced Process Control (APC)
control System 125 provides Signals to the equipment inter                 framework 135 (see FIGS. 1 and 2). The APC framework
face 110 to control the processing tool 105, such as starting         25   135, in turn, may send control Signals to the equipment
and Stopping the operation of the tool 105, for example.                   interface 110 to control the processing tool 105 based upon
When the tool 105 is operating and processing a given wafer,               the tool health data results forwarded from the fault detec
the tool state data is received by the equipment interface 110             tion system 120. For example, the signal sent from the APC
and collected by a data collection unit 130 as the data is sent            framework 135 may be to shut down the tool 105 to prevent
from the processing tool 105 while the particular wafer is                 any additional faulty production of wafers. Data could also
being processed. The data collection unit 130 converts the                 be sent from the APC framework 135 to inform a technician
tool State data into a tool data file for the particular wafer             on how to rectify a faulty condition of the tool 105, if so
being processed, and forwards the file to the fault detection              desired. In accordance with another embodiment, the APC
System 120 for analysis in near real-time. In one                          framework 135 may also forward a copy of the tool health
embodiment, if the proceSS is long, the proceSS may be                35   data to the equipment interface 110, and the equipment
broken up into parts. The data collection unit 130, when                   interface 110 could forward the copy of the tool health data
converting the tool State data into a tool data file, translates           to the factory control System 125, which may average the
this data from a first communications protocol used by the                 tool health data and plot a chart of the data or averaged data
equipment interface 110 to a Second communications pro                     for Viewing by a fab technician.
tocol compatible with a Software running on the fault                 40      Turning now to FIG. 3, a more detailed representation of
detection system 120. The process for translating the tool                 the APC framework 135 is provided. The APC framework
State data into tool data files is specific to the particular fault        135 is a component-based architecture comprised of
detection Software that is operating on the fault detection                interchangeable, Standardized Software components
system 120.                                                                enabling run-to-run control of the processing tool 105. The
   Referring now to FIG. 2, a more detailed representation of         45   APC framework 135 includes a machine interface (MI) 310
the fault detection system 120 is provided. The fault detec                for interfacing the tool 105 through the equipment interface
tion system 120 receives the tool data files as converted from             110 to the framework 135 for providing control of the tool
the data collection unit 130 at a server 205. In accordance                105. The APC framework 135 further includes a Sensor
with one embodiment, the server 205 runs Model Ware(E), a                  interface (SI) 320 for interfacing the add-on sensor 115 with
commercially available Software package that provides fault           50   the framework 135. In accordance with one embodiment, the
detection analysis of the processing tool 105 based upon the               sensor interface 320 may be adapted to collect the tool state
tool data files that are derived from the tool state data for              data of the processing tool 105 through the sensor 115 as
each wafer processed by the tool 105. It will be appreciated,              opposed to having the data Sent directly to the fault detection
however, that other types of fault detection Software may                  system 120. In this embodiment, the tool state data from the
also be used in lieu of Model Ware(R) without departing from          55   sensor 115 is sent to the fault detection system 120 via the
the Spirit and Scope of the present invention.                             APC framework 135. Furthermore, although only one sensor
   For each wafer processed by the tool 105, a model                       interface 320 is shown in FIG. 3, it will be appreciated that
reference file (MRF) 210 is constructed from the tool data                 Several Sensor interfaces may be included within the frame
file that was forwarded from the data collection unit 130.                 work 135 without departing from the spirit and scope of the
The model reference file (MRF) 210 provides the current               60   present invention.
state of the tool 105 on a near real-time basis for each wafer               A plan executor (PE) 330 (i.e., a process controller)
that is being processed. When a lot of wafers is finished                  manages the APC framework 135 and provides possible
being processed by the tool 105, the model reference file                  solutions to problems found with the tool health data that
(MRF) 210 for each wafer of the lot is compiled into a model               was forwarded by the fault detection system 120. The
archive file (MAF) 215 by the server 205. The server 205              65   framework 135 further includes an applications interface
also constructs a tool alarm file 220 by comparing the model               (AI) 340 for interfacing with third-party applications that
reference file (MRF) 210 of the wafer currently being                      run on the fault detection system 120. In the illustrated
          Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 10 of 12


                                                     US 6,725,402 B1
                            S                                                                        6
embodiment, the third-party application is the Model Ware              fault condition may be for the plan executor 330 to send a
Software package running on the fault detection Server 205.            control Signal to the machine interface 310 and equipment
A data channel 350 is further provided to allow for com                interface 110 to shut down the tool 105 so as to prevent
munication between the machine and Sensor interfaces 310,              further manufacturing of faulty Silicon wafers. The plan
320, the plan executor 330, and the applications interface             executor 330, in addition to shutting down the tool 105, may
340 of the APC framework 135.                                          also apprise a technician of any potential Solutions to rectify
   The machine interface 310 couples to the equipment                  the fault condition through an operator interface (not shown)
interface 110 to Serve as an interface between the processing          Such as a graphical user interface (GUI), for example, before
tool 105 and the APC framework 135. The machine interface
                                                                       the tool 105 may commence operation once again.
                                                                       Alternatively, the predetermined action performed by the
310 Supports the Setup, activation, and monitoring of the tool         plan executor 330 may be to forward a copy of the tool
105. It receives commands and status events from the
equipment interface 110 and forwards this information to               health data to the equipment interface 110, and then to
                                                                       forward the health data to the workstream 125.
other components of the APC framework 135, namely the                     Turning now to FIGS. 4A and 4B, a process 400 for fault
plan executor 330 and applications interface 340. Any                  detection based upon tool State operational parameters is
responses that are received by the machine interface 310          15
from the other components of the APC framework 135 are                 provided. The process 400 commences at block 410 where
routed to the equipment interface 110 for delivery to the              the tool state data of the processing tool 105 is obtained. The
processing tool 105. AS previously discussed, this may                 tool state data may be obtained from the tool 105 itself or
include a signal from the plan executor 330 to manipulate              through an add-on Sensor 115. In accordance with one
the tool 105 if a faulty condition is detected.                        embodiment, the tool State data may include temperature,
  The machine interface 310 also reformats and restructures
                                                                       preSSure, and gas flow measurements from the processing
                                                                       tool 105.
the messages between the Specific communications protocol                 Once the tool State data is obtained through the processing
utilized by the equipment interface 110 and the Common                 tool 105, the data is received at the equipment interface 110,
Object Request Broker Architecture Interface Definition           25   and is accumulated in the data collection unit 130 at block
Language (CORBAIDL) communications protocol used by                    420. At block 430, the data collection unit 130 converts the
the components of the APC framework 135. The manner in                 tool State data received for each wafer processed by the tool
which the machine interface 310 performs such translation              105 from a first communications protocol used by the
between the equipment interface-specific communications                equipment interface 110 to a Second communications pro
protocol and the CORBA IDL protocol of the APC frame                   tocol in the form of a tool data file. The data collection unit
work 135 is well known to those of ordinary skill in the art.          130, when converting the tool state data into a tool data file,
Accordingly, the Specific translation process between these            translates this data into the Second communications protocol
two formats will not be discussed herein to avoid unneces
Sarily obscuring the present invention.                                that is compatible with the Software package running on the
                                                                       fault detection system 120, which is the Model Ware soft
   The sensor interface 320 serves as an interface between        35   ware package in the illustrated embodiment. Subsequent to
the add-on sensor 115 and the APC framework 135. The                   creating the tool data file for each wafer currently being
Sensor interface 320 provides Setup, activation, monitoring,           processed by the tool 105, the data collection unit 130
and data collection for the add-on sensor 115. Similar to the          forwards the tool data file to the fault detection system 120
machine interface 310, the sensor interface 320 also refor             at block 440. The fault detection server 205 of the fault
mats and restructures the messages between the Specific           40   detection system 120 generates a model reference file 210,
communications protocol utilized by the sensor 115 and the             adds the model reference file (MRF) to the model archive
CORBA IDL protocol used by the components of the APC                   file (MAF) 215 for the lot of wafers processed, and generates
framework 135.                                                         a tool alarm file 220 based on the tool data file received from
  The applications interface 340 Supports the integration of           the data collection unit 130. The fault detection server 205
third-party tools (e.g., commercial Software packages, Such       45   further compares the model reference file 210 for the wafer
as Model Ware, Matlab, and Mathematica, for example) to                currently being processed by the tool 105 to fault model
the APC framework 135. Typically, these third-party tools              data, and generates tool health data for the wafer at block
do not provide the standard CORBAIDL protocol known to                 450.
the APC framework 135. Accordingly, the applications                      At block 460, the fault detection system 120 forwards the
interface 340 provides the necessary translation between the      50   tool health data to the plan executor 330 of the APC
communications protocol utilized by the third-party tool and           framework 135 via the applications interface 340. At block
the CORBA protocol used by the APC framework 135. In                   470, the plan executor 330 inspects the tool health data for
the illustrated embodiment, the third-party tool is the fault          the particular wafer being processed by the tool 105. At
detection system 120 for analyzing the tool state data of the          block 480, the plan executor 330 performs a predetermined
processing tool 105 that is supplied via the data collection      55   action based upon the inspection. In accordance with one
unit 130 and the sensor 115. As previously discussed, the              embodiment, the predetermined action may be to Send a
fault detection system 120 includes Model Ware(R) software             control signal to shut down the processing tool 105 if the
for providing fault detection in the illustrated embodiment.           tool health data is deemed faulty. In an alternative
   The plan executor 330 performs a predetermined action               embodiment, the plan executor 330 may forward the tool
based upon the tool health data results that are Supplied by      60   health data of the tool 105 to the equipment interface 110.
the fault detection system 120. When the applications inter            The equipment interface 110 would then forward the tool
face 340 receives the results from the fault detection system          health data to the workstream 125, where the tool health data
120, it forwards a copy of the results to the plan executor            may be averaged and plotted on a chart for viewing by a fab
330. Upon inspection of the results, the plan executor 330             technician, if So desired.
attempts to rectify the fault condition found with the tool 105   65      The particular embodiments disclosed above are illustra
by performing a predetermined action. In accordance with               tive only, as the invention may be modified and practiced in
one embodiment of the present invention, the Solution to a             different but equivalent manners apparent to those skilled in
             Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 11 of 12


                                                     US 6,725,402 B1
                         7                                                                            8
the art having the benefit of the teachings herein.                       8. A System comprising:
Furthermore, no limitations are intended to the details of                a processing tool adapted to manufacture a processing
construction or design herein shown, other than as described                 piece,
in the claims below. It is therefore evident that the particular          a first interface, coupled to the processing tool, the first
embodiments disclosed above may be altered or modified                       interface adapted to receive operational State data of the
and all Such variations are considered within the Scope and                  processing tool related to the manufacture of the pro
Spirit of the invention. Accordingly, the protection Sought                  cessing piece;
herein is as set forth in the claims below.                               a fault detection unit adapted to determine if a fault
  What is claimed is:                                                        condition exists with the processing tool based on Said
                                                                   1O
  1. A method comprising:                                                    operational State data;
  receiving at a first interface operational State data of a              a framework adapted to perform a predetermined action
     processing tool related to the manufacture of a process                 on the processing tool in response to the presence of a
     ing piece,                                                              fault condition;
  Sending the State data from the first interface to a fault       15     wherein the first interface comprises a data collection unit
     detection unit, wherein the act of Sending comprises:                  adapted to receive and accumulate the State data as the
     Sending the State data from the first interface to a data              data is received by the first interface, translate the State
       collection unit;                                                     data from a first communications protocol to a Second
     accumulating the State data at the data collection unit;               communications protocol compatible with the fault
     translating the State data from a first communications                  detection unit, and to Send the translated State data from
        protocol to a Second communications protocol com                     the data collection unit to the fault detection unit;
        patible with the fault detection unit; and                        wherein the fault detection unit is further adapted to send
     Sending the translated State data from the data collec                 an alarm Signal indicative of the fault condition to the
       tion unit to the fault detection unit;                               framework from the fault detection unit providing that
  determining if a fault condition exists with the processing      25       a fault condition of the processing tool was determined
    tool based upon the state data received by the fault                    by the fault detection unit; and
     detection unit;                                                      wherein the framework is further adapted to Send a
  performing a predetermined action on the processing tool                  control signal to the first interface reflective of the
    in response to the presence of a fault condition; and                   predetermined action providing that a fault condition
  Sending an alarm Signal indicative of the fault condition to               exists.
    an advanced process control framework from the fault                  9. The system of claim 8, further comprising:
    detection unit providing that a fault condition of the                a Sensor, coupled to the processing tool, the Sensor
    processing tool was determined by the fault detection                    adapted to receive additional State data from the pro
     unit,                                                         35        cessing tool, and to Send the data to the fault detection
  wherein performing a predetermined action further com                      unit.
     prises Sending a Signal by the framework to the first                 10. The system of claim 8, wherein the fault detection unit
     interface reflective of the predetermined action.                  is further adapted to compare the State data of the processing
  2. The method of claim 1, wherein performing a prede                  tool to predetermined State data to determine the presence of
termined action further comprises:                                 40
                                                                        the fault condition.
  shutting down the processing tool providing that a faulty                11. The system of claim 10, wherein the fault detection
     condition exists.                                                  unit is adapted to compare the State data received to fault
  3. The method of claim 1, further comprising:                         model data that is derived from other similar-type wafers,
  receiving additional State data of the processing tool from           where it was previously known that Such wafers were
                                                                   45
                                                                        processed within acceptable operational limits.
     a Sensor that is coupled to the processing tool; and                  12. The system of claim 8, wherein the predetermined
  Sending the additional State data to the fault detection unit.        action is to shut down the processing tool.
  4. The method of claim 3, further comprising:                            13. The system of claim 8, wherein the data collection unit
  translating the State data from the Sensor from a first               is further adapted to Send the accumulated State data to the
     communications protocol used by the Sensor to a Sec           50   fault detection unit while a processing piece is being pro
     ond communications protocol used by the fault detec                cessed by the tool.
     tion unit.                                                            14. The system of claim 8, wherein the processing tool is
  5. The method of claim 1, wherein determining if the fault            a Semiconductor fabrication tool, and the processing piece is
condition exists, further comprises:                                    a Silicon wafer.
  comparing the State data received at the first interface to      55
                                                                          15. An apparatus, comprising:
      predetermined State data at the fault detection unit.               an interface adapted to receive operational State data from
   6. The method of claim 5, wherein comparing comprises                     a processing tool and to provide the operational State
comparing the State data received to fault model data that is                data;
derived from other Similar-type wafers, where it was previ                a controller adapted to:
ously known that Such wafers were processed within accept          60        receive the operational State data from the interface,
able operational limits.                                                     determine if a fault condition exists with the processing
  7. The method of claim 1, wherein sending the accumu                         tool based on the operational State data received from
lated State data from the data collection unit to the fault                    the interface; and
detection unit, further comprises:                                          perform a corrective action on the processing tool in
  Sending the accumulated State data from the data collec          65         response to the presence of a fault condition,
     tion unit to the fault detection unit while a processing             wherein the controller is adapted to perform the prede
     piece is being processed by the tool.                                  termined action comprises the controller adapted to
          Case 6:20-cv-01210 Document 1-3 Filed 12/31/20 Page 12 of 12


                                                  US 6,725,402 B1
                             9                                                               10
     Send a Signal to the interface reflective of the prede-     17. The apparatus of claim 15, wherein the controller is
     termined action.                                          adapted to compare at least a portion of the operational data
  16. The apparatus of claim 15, wherein the controller is     to model data to determine if a fault condition exists.
adapted to shutdown the processing tool in response to the
presence of the fault condition.                                                     k   .    .   .   .
